DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This instant application is a DIV of 15/190,028, now US Patent 10536484, which claims priority to provisional application, 62/183097, filed on 06/22/2015.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/8/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 2/23/2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims field on 06/15/2020 was given in an interview with Wendy Kong on 2/23/21.
Please further amend the following claims
Claim 1. (Currently Amended) A method, comprising:
one or more processors one or more processors 
	receiving, at the graphical user interface, from the user (1) a selection of a first plug-in module from a plurality of plug-in modules, the first plug-in module being associated with the first task, and (2) a selection of a second plug-in module from the plurality of plug-in modules, the second plug-in module being associated with the second task, each plug-in module from the plurality of plug-in modules associated with at least one network device from the plurality of network devices;
	associating a first activation command of the first plug-in module with the first task and a second activation command of the second plug-in module with the second task;
	generating a workflow including the first activation command associated with a first network device from the plurality of network devices and the second activation command associated with a second network device from the plurality of network devices and in an order relative to the first activation command, input data associated with the second activation command associated with output data from the first activation command; and
	sending the first activation command to the first network device for execution in response to the security event and the second activation command to the second network device for execution in response to the security event.
Claim 3.	(Currently Amended) The method of claim 1, wherein:
	each plug-in module from the plurality of plug-in modules is configured to interact with at least one network device from the plurality of network devices using application program interface (API) protocols associated with that corresponding plug-in module.

Claim 4.	(Currently Amended) The method of claim 1, further comprising:
of the plurality of network devices.
Claim 13.	(Currently Amended) The non-transitory processor-readable medium of claim 12, wherein:
	each plug-in module from the plurality of plug-in modules is configured to interact with at least one network device from the plurality of network devices using application program interface (API) protocols associated with that corresponding plug-in module.

Claim 14.	(Currently Amended) The non-transitory processor-readable medium of claim 12, wherein the code further comprises code to cause the processor to:
	receive, via the graphical user interface, from the user a selection of the first network device from a subset of network devices (1) associated with the first plug-in module and (2) [[from]] of the plurality of network devices.

Claim 21.	(New) The method of claim 1, wherein:
	the first task is associated with the first network device; and
	the second task is associated with the second network device.

Claim 22.	(New) The method of claim 1, further comprising:
	presenting the workflow at the graphical user interface.

Claim 23.	(New) The method of claim 1, wherein:
	the second activation command is executable by the second network device in the order in parallel with the first activation command executable by the first network device.

Claim 24.	(New) The method of claim 1, wherein:
	the order in which the second activation command is executable relative to the first activation command is configurable by the one or more processors.

Claim 25.	(New) The method of claim 1, wherein:


Claim 26.	(New) The method of claim 1, wherein:
	the first network device is the same as the second network device .
Allowable Subject Matter
Claims 1-26 are allowed. 
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The instant application is a DIV application of the application 15/190028, now US Patent 10536484.  Please also refer to the reasons for allowance stated for application 15/190028 (US Patent 10536484). 
	Although the prior arts of record based on Shukla (US 20060074730), Leonelli (US 20090070121), and Ghai (US 20080209505) teaches a method, comprising: receiving, at a graphical user interface implemented by one or more processors, from a user a selection of a first task stencil from a plurality of task stencils and a second task stencil from the plurality of task stencils, each task stencil from the plurality of task stencils representing a task from a plurality of tasks, the first task stencil graphically representing a first task from the plurality of tasks, the second task stencil graphically representing a second task from the plurality of tasks, the plurality of tasks associated with responses executable by a plurality of network devices to a security event, the plurality of network devices operatively coupled to the one or more processors via a computer network; associating a first activation command of the first plug-in module with the first task and a second activation command of the second plug-in module with the second task;
in view of other limitations of the independent claim 1. 

Although the prior arts of record based on Shukla (US 20060074730), Leonelli (US 20090070121), and Ghai (US 20080209505) teaches a system, comprising: a memory; and a processor operatively coupled to the memory, the processor configured to: receive, at a graphical user interface, from a user a selection of a first task stencil from a plurality of task stencils and a second task stencil from the plurality of task stencils, each task stencil from the plurality of task stencils representing a task from a plurality of tasks, the first task stencil graphically representing a first task from the plurality of tasks, the second task stencil graphically representing a second 
However, none of the prior art of record alone or in combination teaches receive, at the graphical user interface, from the user (1) a selection of a first plugin module from a plurality of plug-in modules, the first plug-in module being associated with the first task, and (2) a selection of a second plug-in module from the plurality of plug-in modules, the second plug-in module being associated with the second task, each plug-in module from the plurality of plug-in modules associated with least one network device from the plurality of network devices; generate a workflow including the first activation command associated with a first network device from the plurality of network devices and the second activation command associated with a second network device from the plurality of network devices and in an order relative to the first activation command; send the first activation command to the first network device for execution in response to the security event and the second activation command to the second network device for execution in response to the security event, in view of other limitations of the independent claim 2. 
Although the prior arts of record based on Shukla (US 20060074730), Leonelli (US 20090070121), and Ghai (US 20080209505) teaches a non-transitory processor-readable medium storing code representing instructions to be executed by a processor, the code comprising code to cause the processor to: receive, at a graphical user interface, from a user a selection of a first task stencil from a plurality of task stencils and a second task stencil from the 
However, none of the prior art of record alone or in combination teaches receive, at the graphical user interface, from the user (1) a selection of a first plug-in module from a plurality of plug-in modules, the first plug-in module being associated with the first task, and (2) a selection of a second plug-in module from the plurality of plug-in modules, the second plug-in module being associated with the second task, each plug-in module from the plurality of plug-in modules associated with at least one network device from the plurality of network devices; generate a workflow including the first activation command associated with a first network device from the plurality of network devices and the second activation command associated with a second network device from the plurality of network devices and in an order relative to the first activation command; and send the first activation command to the first network device and the second activation command to the second network device to trigger execution of the first activation command and the second activation command to block or remediate the security event to protect a computer network., in view of other limitations of the independent claim 12. 
Updated search has yielded the following list of references that are considered pertinent to the claimed invention:
Manuel-Devadoss (US 20140189435): Disclosed is a system and method for extending the web application root cause determination functionality to a web browser. In one aspect, the present invention plots the network topology diagram for the web application by executing network trace commands. 
Grow (US 20040019693): Software, methods, and system for data connectivity and integration having a transformation and exchange gateway are provided. The transformation and exchange gateway software is stored in a memory and has a mapper to map connection data path instructions, a plurality of inbound templates each to provide inbound data processing instructions for an inbound data set having an inbound data interchange protocol, at least one outbound template to provide outbound data processing instructions for an outbound data set having an outbound data interchange protocol different from the inbound data interchange protocol, and a data transformation and exchange engine in communication with the mapper to locate a data path and determine a select one of the plurality of inbound templates to use for inbound data processing instructions, in communication with the select one of the plurality of inbound templates to process the inbound data set responsive to the inbound data processing instructions of the select one of the plurality of inbound templates and thereby transform the inbound data set to the outbound data set, and in communication with the at least one outbound template to send the outbound data set with the outbound data interchange protocol responsive to the outbound data processing instructions of the at least one outbound template.
Kathari (US 6243863):  A computer-implemented method and apparatus for parallelizing input computer-program code based on class-specific abstractions. The method includes the steps of providing a class-specific abstraction (CSA), and generating  
However, none of the listed references, either alone or in combination, teaches:
receive, at the graphical user interface, from the user (1) a selection of a first plugin module from a plurality of plug-in modules, the first plug-in module being associated with the first task, and (2) a selection of a second plug-in module from the plurality of plug-in modules, the second plug-in module being associated with the second task, each plug-in module from the plurality of plug-in modules associated with least one network device from the plurality of network devices; generate a workflow including the first activation command associated with a first network device from the plurality of network devices and the second activation command associated with a second network device from the plurality of network devices and in an order relative to the first activation command; send the first activation command to the first network device for execution in response to the security event and the second activation command to the second network device for execution in response to the security event
Any comments considered necessary by applicant must be submitted no later than

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA R HOLMES whose telephone number is (571)270-3357.  The examiner can normally be reached on Monday-Friday 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELA R HOLMES/Examiner, Art Unit 2498

/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498